Citation Nr: 0515267	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1942 to May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that new and material 
evidence had not been presented to reopen a claim for service 
connection for residuals of a right eye injury.  In June 
2004, the Board reopened and remanded the claim to the RO for 
additional development.  The requested development has been 
completed and the claim is returned to the Board.

In August 2003, a videoconference hearing was held before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.  This case has been advanced on the docket due to the 
advanced age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Any injury to the veteran's right eye in service was 
acute and transitory and completely resolved at separation.

3.  The competent medical evidence does not relate a right 
eye disorder to the veteran's active service or any incident 
of service.




CONCLUSION OF LAW

A right eye injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that he sustained an injury to his right 
eye during the battle for Guadalcanal when his area was 
impacted with a 20 inch naval artillery shell and he was 
thrown approximately 25 to 30 feet.  In his August 2003 
personal hearing, he explained that "it was both a shock and 
a flash burn of the eyes and everything" and that within 24 
hours, his vision had been reduced to a few feet.  He stated 
that he was treated at a mobile hospital, and then sent to 
New Zealand where he was told it was all in his head.  The 
veteran testified that his vision started coming back after 
about six weeks, but his right eye never fully recovered.  He 
explained that since service, he had a hole in his retina and 
his right eye had been getting progressively worse.

Service medical records show that on examination on entry 
into service in April 1942, the veteran's vision was 20/20 in 
the right eye.  In December 1942, he reported blurring of 
vision.  On examination, the pupils were regular, round and 
equal.  They reacted to light and accommodation.  Vision in 
the right eye was 6/20.  In a January 1943 statement, the 
veteran indicated that he was grazed in the right arm by a 
piece of shrapnel while serving on Guadalcanal.  He was not 
knocked unconscious, but stunned until the next day.  He 
indicated, when he was seen in February 1943, that his eyes 
still bothered him.  On examination, there were normal 
findings in the eyes.  

On VA examination in February 1944, the veteran reported that 
for the past few days, his eyes had been weak or bad.  On 
examination, vision in both eyes was 20/20.  The external 
structures and fundi were normal.  On VA examination in 
October 1953, the eyes were noted as normal. 

In April 1984, the veteran underwent surgery at a VA hospital 
for a deviated nasal septum.  Physical examination at 
admission revealed a scar in the right retina near the 
macula.  He was referred for an eye evaluation with a symptom 
of macular scar of unknown etiology.  He was told to return 
in six months and in October was seen again for right eye 
macular scar of unknown etiology.  In June 1985, he 
complained of decreased visual acuity and the examiner noted 
that his scar was possibly secondary to an old war injury.  
He continued to be followed in the eye clinic with complaints 
of decreasing right vision.

In a June 1987 letter, R. Williams, O.D. indicated that the 
veteran's major complaint was fluctuating vision in the right 
eye with a central blind spot.  Visual acuity without 
correction in the right eye was 20/60, and was 20/60 with 
correction, flashing on and off.  Examination showed a large 
pigmented area in the macular area of the right eye.  There 
was the appearance of old chorioretinitis.  A central blind 
spot in the right eye was noted on visual field examination.    

In a December 1988 hearing, the veteran stated that he did 
not seek treatment for his right eye after service, due to 
dissatisfaction with VA.  He submitted a photograph of his 
right eye showing a dark spot in the center.  

In August 2004, the veteran was afforded a VA examination to 
determine of there was any link between his current right eye 
condition, and any injury in service.  The examiner, M. Cote, 
MD., identified as an assistant chief of ophthalmology, 
conducted a thorough review of the medical evidence in the 
claims file, summarizing the relevant evidence in 
chronological order including the service medical records.  
Significantly, the examiner noted right eye visual acuity in 
an April 1975 examination was 20/30 on the right, corrected 
to 20/20-15.  "This level of acuity is absolutely not 
possible with significant macular damage."  A macular scar 
in the right eye was noted, which Dr. Cote noted was the 
first documentation of any changes in the macula of the right 
eye.  The next medical record was a December 1981 record 
showing vision at 20/60 in the right eye.  A fluousecein 
angiography review documented "old macular injury on the 
left eye secondary to an injury during the war" which Dr. 
Cote noted was an error, and should have been the right eye.  
A September 1983 ophthalmology consult refracted the veteran 
to 20/20-2 in the right eye.  A macular scar (hyperpigmented) 
without evidence of hole was noted on the right.  The history 
said that the veteran reported exposure to a shell with 
concussion, flash burns, and temporary blindness.  The 
examiner at that time noted that the macular scar was 
"probably secondary to sun gazing."  A review of a December 
1984 angiography cited an "old macular injury on the left 
eye secondary to an injury during the war" which Dr. Cote 
felt "should have been the RIGHT eye, and injury was 
according to the history provided by the patient, not by 
documented records."

Dr. Cote continued her review of the relevant medical 
evidence, noting that in January 1989 a retina specialist 
reviewed an angiogram and found that the results were 
consistent with dry senile macular degeneration.  In February 
1991, the veteran had a vitreous detachment of the right eye 
without sequelae.  A positive family history of glaucoma 
(father) was noted.  In December 1996, he was termed a "low 
tension glaucoma suspect."  The veteran underwent cataract 
surgery for the right eye in April 2000, with best corrected 
postoperative vision 20/60 thought to be limited by the 
macular scar.  On the most recent ophthalmologic examination 
in July 2004, right eye visual acuity was 20/200 corrected.  
Dr. Cote then reviewed the veteran's visual fields 
examinations and the records of his medication before 
beginning the actual examination of the veteran.

On clinical examination, the best visual acuity on the right 
was 20/400 corrected.  The impression was (1) paracentral 
macular scar in the right eye, probably age related macular 
degeneration; (2) glaucoma in both eyes by history; (3) 
pseudophakia with clear visual axis, both eyes; (4) myopic 
astigmatism with presbyopia; and (5) bilateral lid laxity 
inferiorly and dermatochalasis.  

On summary, Dr. Cote noted that multiple eye examinations of 
the veteran in service failed to find any positive physical 
evidence to support his claims of blindness and blurring of 
vision, as his eyes tested 20/20 uncorrected at that time.  
The earliest medical documentation of change to the macula of 
the right eye was in 1975, which was 33 years after service.  
"Certainly concussion damage sufficient to 'blind' someone 
would not leave vision at 20/20 and no physical findings for 
over 30 years."  Dr. Cote also noted that the veteran still 
had an excellent degree of central acuity as late as March 
2001.  Dr. Cote described the January 2003 examination as an 
indicator of the true etiology of the retinal pigment 
epithelial (RPE) changes, noting that the veteran had age 
related macular degeneration which had its onset in the right 
eye first in 1975 at age 51 and was now bilateral.

Certainly it is difficult to determine 
the cause of a scar many years after an 
initial injury.  But if the injury . . . 
was indeed sufficient to cause a scar, 
there would be some evidence at the 
initial time of the injury and not first 
appearing over 30 years later.  It is 
very highly unlikely that the injury the 
veteran sustained during the service has 
any relationship to the ocular disability 
that he has now.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for service connection in the June 2001 rating decision, a 
September 2003 statement of the case (SOC), a December 2001 
letter, and a January 2005 supplemental statement of the case 
(SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the December 2001 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the December 2001 letter to 
the veteran.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the records 
does not show that there are any unobtained records which 
could substantiate the veteran's claim for service 
connection.  He was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, which he declined, and before the Board, which was 
held by videoconference in August 2003.  VA provided an 
examination of the veteran in August 2004.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim for service connection for a residuals of a right eye 
injury and to inform the veteran of that evidence.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

As an initial matter, the Board does not dispute that the 
veteran sustained an injury during service.  This is conceded 
based on the veteran's proven service as a combat veteran.  
38 U.S.C.A. § 1154(b) (2004).  However, the service medical 
records also show that by separation, the veteran's right eye 
was normal with normal visual acuity.  Even conceding the 
fact of an impact by an artillery shell on the veteran during 
service, the medical evidence shows that any injury sustained 
must have been acute and transitory and completely resolved 
by the time of separation.  

The veteran's postservice records are also negative for any 
disorder of the right eye until many years after service.  As 
noted by Dr. Cote in the August 2004 VA examination, the 
first evidence of any macular damage to the right eye was in 
April 1975 when a macular scar of the right eye was noted.  
Even so, the visual acuity in the right eye at that time was 
20/30 uncorrected, and Dr. Cote noted that "this level of 
acuity is absolutely not possible with significant macular 
damage."  She added that "concussion damage sufficient to 
blind someone would not leave vision at 20/20 and no physical 
findings for over 30 years."  Her assessment, following a 
thorough review of the medical evidence, was that the true 
etiology of the veteran's right eye problems was age related 
macular degeneration which had its onset in 1975.  Her 
conclusion was that "it was very highly unlikely that the 
injury the veteran sustained during the service has any 
relationship to the ocular disability that he has now."  The 
Board considers Dr. Cote's opinion to be by far the most 
probative evidence on the issue of a link between any current 
right eye disorder, and active service.  

Moreover, there is no compelling medical evidence suggesting 
a link between a right eye disorder and injury in service.  
As noted by Dr. Cote, several notations in the clinical 
records purport to make such a link, but these are based 
entirely on the history as reported by the veteran to the 
examiner.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Here, as the medical opinions 
purporting to link the macular scar of the right eye to 
injury in service are based solely upon history provided by 
the veteran (as opposed to, e.g., a review of service medical 
records as done by Dr. Cote), these opinions regarding the 
possibility of a link between the right macular scar and 
injury in service are insufficient to establish nexus.

The Board has considered the veteran's statements regarding 
the etiology of the loss of vision in his right eye; however, 
this is not competent evidence to show that his vision loss 
and scar are the result of injury, rather than the result of 
age related macular degeneration with onset many years after 
service.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2004).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
not shown that the veteran possesses the requisite medical 
training to comment on the diagnosis and etiology of any loss 
of vision in the right eye.

The preponderance of the evidence is against the claim for 
service connection for residuals of a right eye injury.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2004).


ORDER

Service connection for residuals of a right eye injury is 
denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

